Title: From Thomas Jefferson to James Dinsmore, 30 January 1809
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Dear Sir 
                     
                     Washington Jan. 30. 09.
                  
                  Your letter of the 19th. was not recieved when I wrote mine of the 23d. since that Gibson & Jefferson inform me that there is a difficulty at the Richmond bank in placing the 500. D. to your account, & mr Nelson’s, because they have not your signatures, & that therefore I must give you orders on the bank. accordingly I now inclose separate orders for yourself & mr Nielson for 500. D each. I would advise each of you to indorse your order in some such way as this ‘the bank of Virginia is desired to place the within amount to the credit of the subscriber who hereto subjoins his signature’ adding your signature so that they may recognise it on your future orders.
                  The back to close my alcove is to be meerly a light frame thus [GRAPHIC IN MANUSCRIPT]  covered with paper on each side. my best wishes attend you
                  
                     Th: Jefferson 
                     
                  
               